Exhibit 10.105

 

INDEPENDENT CONTRACTOR AGREEMENT

 

This Independent Contractor Agreement (the “Agreement”) is entered into
effective as of January 2nd, 2013 (“Effective Date”), between Save the World
Air, Inc. (the “Company”) and Continental Divide, LLC (the “Contractor”)
(collectively, the “Parties”).

 

1.                  Non-Use, Non-Disclosure and Non-Compete. The Parties
acknowledge and agree that this Agreement is subject to the terms and conditions
of the Non-Use, Non-Disclosure and Non-Compete Agreement signed by the Parties,
effective February 4, 2013, which is made a part hereof and incorporated herein
by reference.

 

2.                  Independent Contractor. Subject to the terms and conditions
of this Agreement, the Company hereby engages the Contractor as an independent
contractor to perform the services set forth hereinbelow, and the Contractor
hereby accepts such engagement.

 

3.                  Services. Contractor agrees to be responsible for branding
and marketing the AOT technology as an affiliate of the Company.

 

Contractor will make connections into pipeline operators for AOT early adopter
program.

 

Contractor will facilitate introductions, face-to-face meetings, follow-up calls
as necessary and final negotiation of sales contracts, managing timelines and
interacting with engineering and design at STWA Headquarters as it relates to
supply chain management for timely installation and ongoing collaboration
between STWA and end user engineers. Contractor shall make best efforts to act
as State Government Liaison directed toward the office of the Governor as well
as the Energy Administration.

 

4.                  Compensation. The Company agrees to compensate (the
“Compensation”) Contractor for its Services for a period of one (1) year as
follows: Company will pay contractor $5,000 per month for 12 months and all
payments will be made 30 days in arrears. Company holds discretion of issuing
warrants to Contractor for meeting performance objectives as means of a bonus.

 

5.                  Expenses. During the term of this Agreement, Contractor
shall bill and the Company shall reimburse it for all reasonable and approved,
in writing, out-of-pocket expenses, which are incurred in connection with the
performance of the Services.

 

6.                  Term. The term of this Agreement shall commence on the
Effective Date and terminate on January 2nd, 2014.

 

Contractor agrees that the Company may, at its discretion, cease and desist this
agreement at any time.

 

7.                  Independent Contractor. This Agreement shall not render the
Contractor an employee, partner, agent of, or joint venturer with the Company
for any purpose. The Contractor is and will remain an independent contractor in
its relationship to the Company, however, it should be noted that the contractor
is on the Board of Directors of STWA, Inc. The Company shall not be responsible
for withholding taxes with respect to the Contractor’s compensation hereunder.
The Contractor shall not have any claim against the Company for vacation pay,
sick leave, retirement benefits, social security, workers’ compensation, health
or disability benefits, unemployment insurance benefits or employee benefits of
any kind.

 



1

 

 

8.                  Choice of Law. The laws of the State of California shall
govern the validity of this Agreement, the construction of its terms and the
interpretation of the rights and duties of the Parties hereto.

 

9.                  Arbitration. Any controversies arising out of the terms of
this Agreement or its interpretation shall be settled in Los Angeles, CA, in
accordance with the rules of the American Arbitration Association, and any
judgment upon award may be entered in any court having jurisdiction thereof. The
prevailing party in any such arbitration shall be entitled to an award of
reasonable attorneys’ fees.

 

10.              Headings. Section headings are not be considered a part of this
Agreement and are not intended to be a full and accurate description of the
contents hereof.

 

11.              Waiver. Waiver by one party hereto of breach of any provision
of this Agreement by the other shall not operate or be construed as a continuing
waiver.

 

12.              Assignment. The Contractor shall not assign any of its rights
under this Agreement, nor delegate the performance of any of its duties
hereunder, without the prior written consent of the Company.

 

13.              Modification or Amendment. No amendment, change or modification
of this Agreement shall be valid unless in writing signed by the parties hereto.

 

14.              Entire Understanding. This Agreement constitutes the entire
understanding and agreement of the Parties with respect to the subject matter
hereof.

 

15.              Enforceability of Provisions. If any provisions of this
Agreement or any portion thereof are held to be invalid and unenforceable, then
the remainder of this Agreement shall nevertheless remain in full force and
effect.

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the day
and year first above written. The Parties hereto agree that facsimile signatures
or signatures transmitted via e-mail shall be as effective as if originals.

 

SAVE THE WORLD AIR, INC.

 

 

By: ________________________________

       Greggory M. Bigger, President and CFO

 

 

 

CONTINENTAL DIVIDE, LLC

 

 

By: ________________________________

       Ryan Zinke, Chief Executive Officer

 

 

 

2

 



